Citation Nr: 1144795	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 20 percent for residuals of right hip stress fracture.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.  Also on appeal is a December 2007 rating decision issued by the RO in Seattle, Washington.  The RO in Oakland thereafter reassumed jurisdiction of the case.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

Following the last RO adjudication of this matter in a September 2008 statement of the case (SOC), the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter. 

With regard to the claim of entitlement to an increased evaluation for residuals of right hip stress fracture, the record shows that the Veteran last underwent a VA examination to evaluate the severity of his symptoms in September 2007.  He testified at his May 2011 Board hearing that his symptoms had worsened and become more severely disabling since the September 2007 examination.  In light of his testimony, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right hip disability picture.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With regard to the issue of service connection for hepatitis C, the file shows that the claim was denied in a February 2006 rating decision.  The Veteran was provided notice of this decision and his appellate rights by a March 2006 letter.  In April 2006, he filed a statement directly referencing the March 2006 notice letter and requesting that the RO "please review my claim for s/c of my Hep C in light of" new evidence consisting of a hepatitis C risk factor questionnaire.  

The Board finds that the Veteran's April 2006 statement constitutes a timely notice of disagreement (NOD) as it (a) was filed within one year of the February 2006 rating decision and (b) expressed disagreement with that rating decision and a desire to contest the result.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.

Thereafter, the RO did not issue a statement of the case (SOC).  Rather, the RO issued a second rating decision in August 2006, again denying the claim.  Under these circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of service connection for hepatitis C.  This SOC issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in the matter.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further development necessary, and then issue a supplemental statement of the case (SSOC) readjudicating the claim in light of the entire evidentiary record, if appropriate.  

2.  The RO should also send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers, if any, who may have additional records pertinent to the remanded claim of entitlement to a disability rating in excess of 20 percent for residuals of right hip stress fracture.  

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The RO must then arrange for the Veteran to undergo a VA examination to determine the nature and severity of the residuals of right hip stress fracture.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's residuals of right hip stress fracture.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  
The examiner should specifically ask the Veteran to    comment on the existence, nature, frequency, and duration of flare-ups and should indicate the likely degree of additional functional limitation during such flare-ups, again expressing this is terms of degrees of lost motion.  Finally, the examiner should identify any neurologic abnormalities attributable to the disability.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing all requested action, as well as any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of entitlement to a rating in excess of 20 percent for residuals of right hip stress fracture, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					 		(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


